IN T H E C O U R T O F A P P E A L S O F T E N N E S S E E

                                                      A T N A S H V IL L E               FL E
                                                                                          I D
                                                                                            M a rc h 3 1 , 1 9 9 9
F ID E L IT Y & C A S U A L T Y C O .                            )                       C e c il C r o w s o n , J r .
O F N E W Y O R K ,                                              )                     A p p e lla te C o u r t C le r k
                                                                 )
             P la in tiff /A p p e lla n t,                      )           A p p e al N o .
                                                                 )           0 1 -A -0 1 -9 8 0 4 -C H -0 0 2 0 3
v .                                                              )
                                                                 )           W illia m s o n C h a n c e ry
G R E G O R Y E N T E R T A I N M E N T , I N C .)                           N o . II 2 4 9 1 4 R 2
                                                 )
        D e fe n d a n t/A p p e lle e .         )


                     A P P E A L F R O M T H E C H A N C E R Y C O U R T O F
                W IL L IA M S O N C O U N T Y A T F R A N K L IN , T E N N E S S E E

                   T H E H O N O R A B L E H E N R Y D E N M A R K B E L L , JU D G E


D       A V ID A . L U F K IN
L      U F K IN H E N L E Y & C O N N E R
A       tto rn e y s a t L a w
5     3 0 S . G a y S t. 7 th F l o o r
K       n o x v ille , T e n n e s s e e 3 7 9 0 2

             A tto rn e y fo r P la in tiff /A p p e lla n t


J   . R U S S E L L F         A R R A     R
J   O H N E . C A R          T E R
F     A R R A R & B          A T E S ,      L .L .P .
2    1 1 S e v e n th A      v e n u e,    N ., S u i te 3 2 0
N      a sh v ille , T e n   n esse e     3 7 2 1 9 -1 8 2 3

             A tto rn e y s fo r D e fe n d a n t/A p p e lle e


                                R E V E R S E D A N D R E M A N D E D
                                                                 P A T R IC IA J. C O T T R E L L , JU D G E

C O N C U R :
K O C H , J.
C A IN , J .
                                  M E M O R A N D U M                            O P IN IO N

           T h e p r im a r y i s s u e i n t h i s c a s e is w h e t h e r th e t r ia l c o u r t s h o u ld h a v e
g r a n te d P l a i n t i f f ’ s m o t i o n t o a m e n d i t s c o m p l a i n t t o c o r r e c t d e f i c i e n c i e s th a t
w e r e r a is e d b y D e fe n d a n t i n a m o t i o n f o r ju d g m e n t o n th e p le a d i n g s . P l a in t i f f
d i s p u t e s t h a t t h e C o m p l a i n t i s d e f i c i e n t , b u t r e q u e s t e d to b e a ll o w e d to a m e n d th e
C o m p l a in t b y a tt a c h i n g d i s c o v e r a b l e d o c u m e n ts t h a t w o u l d h a v e b e e n i n t r o d u c e d
a t t r i a l. W e a r e o f t h e o p in i o n t h a t l e a v e to a m e n d s h o u l d h a v e b e e n g r a n te d .
           T h e u n d e rl y in g la w s u i t i n v o lv e s t h e A p p e ll a n t i n s u r e r ’ s a t t e m p t s t o c o l l e c t
p a y m e n t f o r w o r k e rs c o m p e n s a ti o n in s u r a n c e c o v e ra g e w h i c h A p p e ll a n t a s s e r t s
w a s p r o v id e d a n d A p p e ll e e d e n ie s w a s p u r c h a s e d . T h e p a r ti e s ’ f i l i n g s i n t h e t r i a l
c o u rt i n d i c a t e t h a t th e y w e r e c le a r ly a w a r e o f th e b a s is o f th e d is p u te . F id e lity
a n d C a s u a lty c la im s it p ro v id e d a b e n e f i t ( w o r k e r s ’ c o m p e n s a t io n i n s u r a n c e
c o v e r a g e ) a n d th a t G r e g o ry E n t e r t a in m e n t f a il e d to p r o v i d e c o m p e n s a ti o n f o r
th a t b e n e fit. F ro m          t h e b e g i n n i n g o f t h e la w s u i t , G r e g o ry E n t e rt a in m e n t h a s
d e fe n d e d o n th e b a s is it n e v e r s ig n e d a c o n tra c t w ith F id e lity a n d C a s u a lty to
p r o v i d e th e in s u r a n c e c o v e ra g e .
           W h a t c o u ld         h a v e b e e n       a re la tiv e ly s tra ig h tfo rw a rd              la w s u it b e c a m e
p r o c e d u r a lly    c o m p lic a te d .         A    d is c o v e ry     d is p u te     e m e rg e d      w h e n      G re g o ry
E n te rta in m e n t s o u g h t to d e p o s e F i d e l it y ’ s e m p l o y e e w h o s e a ff id a v it w a s a tta c h e d
t o th e C o m p la in t. T h e d e p o s itio n w a s n o tic e d f o r t w o d a y s b e f o r e C h r i s t m a s , b y
n o tic e d a te d D e c e m b e r 3 .              I n i t i a l l y , o n D e c e m b e r 2 2 , F i d e li t y r e s i s t e d th e
d e p o sitio n c la im in g n o k n o w le d g e o f th a t e m p lo y e e , a n d re q u e s tin g th a t a n y
d e p o sitio n s o f F id e lity b e ta k e n a t F id e lity ’s o ff ic e o r b y te le p h o n e o r in w ritin g .
L a te r, F id e lity a tte m p te d to c o rr e c t its e rr o r r e g a rd in g its e m p lo y e e , b u t s o u g h t
t o h a v e t h e d e p o s i t i o n o f t h e o u t- o f - s t a t e e m p l o y e e t a k e n b y w r i tt e n i n t e r r o g a t o r y
o r b y te le p h o n e .
           M e a n w h i le , o t h e r s k i r m is h e s w e r e e s c a la tin g . T h e C o m p l a in t o n S w o r n
A c c o u n t w a s f i l e d A u g u s t 2 8 , 1 9 9 7 ; th e A n s w e r w a s f ile d O c to b e r 1 3 , 1 9 9 7 ;
P l a i n t if f f i l e d a M o t i o n f o r D e fa u lt J u d g m e n t; a n A m e n d e d A n s w e r ( u n d e r o a th )
w a s f ile d o n O c to b e r 2 7 , 1 9 9 7 ; D e fe n d a n t f ile d a M o tio n f o r J u d g m e n t o n th e
P l e a d i n g s o n J a n u a r y 1 2 , 1 9 9 8 , a ll e g in g P l a in t if f f a i l e d t o s t a t e a c la i m               and ,
a l t e r n a t i v e l y r e q u e s te d a c o n ti n u a n c e o f t h e tr i a l w h i c h h a d b e e n s e t f o r F e b r u a ry
b y a g re e d o rd e r w h ic h a ls o w ith d re w                     th e m o t i o n f o r d e fa u lt ju d g m e n t; o n

                                                                     2
J a n u a r y 2 8 , 1 9 9 8 , P l a in t i f f r e q u e s t e d a c o n ti n u a n c e o f t h e h e a ri n g o n t h e m o t i o n
f o r ju d g m e n t o n th e p le a d i n g s , w h i c h h e a ri n g h a d b e e n s e t f o r J a n u a r y 2 6 ; o n
F e b r u a ry 6 , 1 9 9 8 , P l a i n t i f f f i l e d a R e s p o n s e to D e fe n d a n t’ s M o ti o n f o r J u d g m e n t
o n t h e P l e a d in g s ; o n F e b r u a r y 6 , 1 9 9 8 , t h e tr i a l c o u rt d i s m i s s e d th e c o m p l a in t
w i t h o u t p r e ju d i c e , f i n d i n g d e fe n d a n t ’ s m o t i o n to b e w e ll t a k e n , a p p a r e n tl y
f i n d i n g a d e f e c t u n d e r T e n n . R . C i v . P . 1 0 .0 3 in t h e fa il u r e t o a tt a c h d o c u m e n t( s )
u n d e rly in g th e la w s u it. T h e tria l c o u rt n o te d th a t P la in ti f f h a d s u g g e ste d a n y
s u c h d e f e c t c o u ld b e c u r e d b y a m e n d m e n t.
           R u le 1 5 .0 1 o f th e T e n n e s s e e R u l e s o f C iv i l P r o c e d u r e p r o v id e s th a t le a v e
to a m e n d “ s h a l l b e f re e ly g iv e n w h e n ju s tic e s o r e q u i r e s .” O u r S u p r e m e C o u r t
h a s r e c o g n i z e d t h a t t h i s l a n g u a g e in R u l e 1 5 .0 1 “ s u b s t a n ti a ll y l e s s e n s t h e
e x e r c is e o f p r e - tr ia l d is c r e tio n o n th e p a r t o f a tr ia l ju d g e .” B r a n c h v . W a r r e n ,
5 2 7 S .W .2 d 8 9 a t 9 1 , 9 2 ( T e n n . 1 9 7 5 ); s e e a ls o C r a v e n v . L a w s o n , 5 3 4 S .W .2 d
6 5 3 , 6 5 5 (T e n n . 1 9 7 6 ).
           I n t h e i n s t a n t c a s e , ju d g m e n t o n th e p le a d i n g s w a s r e n d e r e d in f a v o r o f
d e fe n d a n t r e s u l t i n g i n d i s m i s s a l o f t h e a c tio n . I n c o n s i d e ri n g w h e th e r to g r a n t
a m e n d m e n t , a tr i a l c o u rt s h o u ld c o n s i d e r s e v e r a l f a c t o r s , i n c lu d i n g “ u n d u e d e la y
i n f i l i n g t h e a m e n d m e n t , l a c k o f n o t i c e to th e o p p o s i n g p a rt y , b a d fa it h b y th e
m o v i n g p a rt y , a n d th e fu t i l i t y o f a m e n d m e n t.” G a r d i n e r v . W o r d , 7 3 1 S . W .2 d
8 8 9 , 8 9 1 - 9 2 ( T e n n . 1 9 8 7 ) . T h e tr i a l c o u rt d i d n o t a d d re s s a n y o f t h e s e fa c t o r s ,
a n d b a s e d u p o n o u r r e v ie w o f th e e n ti r e re c o r d , w e a r e u n a b le to f i n d a n y o f th e
fa c to rs m ilita tin g a g a in s t a m e n d m e n t o r a n y in ju s tic e w h ich w o u ld re su lt fro m
a m e n d m e n t.
           S in c e P la in tiff o ff e re d to a m e n d its C o m p la in t to a tta c h d o c u m e n ts , th is
C o u rt n e e d n o t a d d re s s th e is su e o f w h e th e r T e n n e s se e R u le o f C iv il P ro c e d u r e
1 0 .0 3 r e q u i r e d t h a t t h e d o c u m e n ts b e a t t a c h e d to t h e C o m p l a in t . I t a p p e a r s to u s
th a t a m e n d m e n t is th e m o st stra ig h tfo rw a rd m e th o d to fu rth e r r e s o lu tio n o f th is
a p p a r e n t ly s tr a ig h tf o r w a r d d is p u te .      R u l e 1 o f th e T e n n e s s e e R u l e o f C iv i l
P r o c e d u r e p r o v i d e s , “ T h e s e r u l e s s h a l l b e c o n s tr u e d to s e c u r e th e j u s t, s p e e d y ,
a n d in e x p e n s i v e d e t e rm i n a ti o n o f e v e r y a c t i o n . ” T h i s p o l i c y i s f u r t h e r e d i n t h i s
c a s e b y a llo w in g a m e n d m e n t.
           T h e o rd e r o f th e tria l c o u rt d is m is s in g p la in tiff ’s c o m p la in t a n d , th e re b y ,
d e n y in g p l a i n t if f ’ s r e q u e s t f o r le a v e t o a m e n d is v a c a te d a n d p la in tiff is a llo w e d
t o a m e n d th e c o m p l a in t .

                                                                  3
          T h is c a s e is re m a n d e d to th e tria l c o u rt f o r f u rth e r p ro c e e d in g s . In v ie w

o f t h e p r o c e d u r a l h i s to r y o f th i s c a s e , t h e c o s ts o f a p p e a l a r e t a x e d to A p p e ll a n t.



                                                                    _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                    P A T R IC IA J. C O T T R E L L , JU D G E

C O N C U R :


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _
W IL L IA M C . K O C H , JU D G E


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _
W IL L IA M B . C A IN , J U D G E




                                                                4